Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-9, 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 11,255,523. This is a statutory double patenting rejection.

Application 17/677218
USPN 11,255,523
1. A light clamp apparatus comprising: a clamp configured to affix the light clamp apparatus to an object; and a light assembly configured to removably attach to the clamp at least at two different positions on the clamp, the light assembly comprising a magnet, whereby the light assembly is removably attachable to a surface comprising a ferromagnetic metal.
2. The light clamp apparatus of claim 1, wherein the light assembly further comprises: an attachment portion, a base portion, and a light source portion; and a hinge connecting the base portion and the light source portion, such that the light source portion is rotatable about the hinge.
3. The light clamp apparatus of claim 2, wherein the base portion rotates with respect to the attachment portion, and the attachment portion removably attaches the light assembly to the clamp.
4. The light clamp apparatus of claim 3, wherein the light source portion is rotatable about the hinge along a first axis, and the base portion is rotatable with respect to the attachment portion along a second axis.
5. The light clamp apparatus of claim 4, wherein the first axis and the second axis are substantially perpendicular to one another.
6. The light clamp apparatus of claim 2, wherein the hinge comprises at least two detents to lock the light source portion in at least two different angular positions with respect to the base portion.
7. The light clamp apparatus of claim 3, wherein the light assembly further comprises a rotation mechanism configured to permit rotation of the base portion with respect to the attachment portion, and further wherein the rotation mechanism comprises at least two detents to lock the base portion in at least two different rotational positions with respect to the attachment portion.
8. The light clamp apparatus of claim 1, wherein the at least two different positions of the clamp where the light assembly is removably attachable comprises a first position on the clamp and a second position on the clamp, and further wherein: the first position comprises a first surface of the clamp for removably attaching the light assembly; the second position comprises a second surface of the clamp for removably attaching the light assembly; and the first surface is perpendicular to the second surface.
9. The light clamp apparatus of claim 1, wherein the clamp further comprises: a slide bar comprising a first end and a second end; a first jaw coupled to the first end; a body slidably receiving the slide bar, the body comprising a second jaw opposing the first jaw; and a drive assembly for moving the slide bar in a first direction.
20. A light clamp apparatus comprising: a clamp configured to affix the light clamp apparatus to an object, wherein the clamp comprises: a slide bar comprising a first end and a second end; a first jaw coupled to the first end; a body slidably receiving the slide bar, the body comprising a second jaw opposing the first jaw; a drive assembly for moving the slide bar in a first direction, the drive assembly comprising: a driving lever having an aperture through which the slide bar extends, the driving lever movable between a first position in which there is substantially no frictional engagement between the driving lever and the slide bar and a second position in which the driving lever is frictionally engaged with the slide bar; a trigger handle coupled to the body and configured to engage the driving lever for moving the driving lever between the first position and the second position; and a locking mechanism coupled to the body and configured to lock the trigger handle in a locked position, wherein the driving lever is frictionally engaged with the slide bar while the trigger handle is in the locked position; and a light assembly configured to removably attach to the clamp at least at two different positions on the clamp, the light assembly comprising a magnet, whereby the light assembly is removably attachable to a surface comprising a ferromagnetic metal.

1. A light clamp apparatus comprising: a clamp configured to affix the light clamp apparatus to an object; and a light assembly configured to removably attach to the clamp at least at two different positions on the clamp, the light assembly comprising a magnet, whereby the light assembly is removably attachable to a surface comprising a ferromagnetic metal.
2. The light clamp apparatus of claim 1, wherein the light assembly further comprises: an attachment portion, a base portion, and a light source portion; and a hinge connecting the base portion and the light source portion, such that the light source portion is rotatable about the hinge.
3. The light clamp apparatus of claim 2, wherein the base portion rotates with respect to the attachment portion, and the attachment portion removably attaches the light assembly to the clamp.
4. The light clamp apparatus of claim 3, wherein the light source portion is rotatable about the hinge along a first axis, and the base portion is rotatable with respect to the attachment portion along a second axis.
5. The light clamp apparatus of claim 4, wherein the first axis and the second axis are substantially perpendicular to one another.
6. The light clamp apparatus of claim 2, wherein the hinge comprises at least two detents to lock the light source portion in at least two different angular positions with respect to the base portion.
7. The light clamp apparatus of claim 3, wherein the light assembly further comprises a rotation mechanism configured to permit rotation of the base portion with respect to the attachment portion, and further wherein the rotation mechanism comprises at least two detents to lock the base portion in at least two different rotational positions with respect to the attachment portion.
8. The light clamp apparatus of claim 1, wherein the at least two different positions of the clamp where the light assembly is removably attachable comprises a first position on the clamp and a second position on the clamp, and further wherein: the first position comprises a first surface of the clamp for removably attaching the light assembly; the second position comprises a second surface of the clamp for removably attaching the light assembly; and the first surface is perpendicular to the second surface.
9. The light clamp apparatus of claim 1, wherein the clamp further comprises: a slide bar comprising a first end and a second end; a first jaw coupled to the first end; a body slidably receiving the slide bar, the body comprising a second jaw opposing the first jaw; and a drive assembly for moving the slide bar in a first direction.
10. A light clamp apparatus comprising: a clamp configured to affix the light clamp apparatus to an object, wherein the clamp comprises: a slide bar comprising a first end and a second end; a first jaw coupled to the first end; a body slidably receiving the slide bar, the body comprising a second jaw opposing the first jaw; a drive assembly for moving the slide bar in a first direction, the drive assembly comprising: a driving lever having an aperture through which the slide bar extends, the driving lever movable between a first position in which there is substantially no frictional engagement between the driving lever and the slide bar and a second position in which the driving lever is frictionally engaged with the slide bar; a trigger handle coupled to the body and configured to engage the driving lever for moving the driving lever between the first position and the second position; and a locking mechanism coupled to the body and configured to lock the trigger handle in a locked position, wherein the driving lever is frictionally engaged with the slide bar while the trigger handle is in the locked position; and a light assembly configured to removably attach to the clamp at least at two different positions on the clamp, the light assembly comprising a magnet, whereby the light assembly is removably attachable to a surface comprising a ferromagnetic metal.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shute et al. (USPN 2015/0246431).

With regard to claim 10,
Shute et al. disclose a clamp apparatus comprising: a slide bar (14) comprising a first end and a second end; a first jaw (12) coupled to the first end; a body (18) slidably receiving the slide bar, the body comprising a second jaw (22) opposing the first jaw; and a drive assembly for moving the slide bar in a first direction, the drive assembly comprising: a driving lever (within 19) having an aperture through which the slide bar extends, the driving lever movable between a first position in which there is substantially no frictional engagement between the driving lever and the slide bar and a second position in which the driving lever is frictionally engaged with the slide bar; a trigger handle (24) coupled to the body and configured to engage the driving lever for moving the driving lever between the first position and the second position; and a locking mechanism (46) coupled to the body and configured to lock the trigger handle in a locked position, wherein the driving lever is frictionally engaged with the slide bar while the trigger handle is in the locked position.
With regard to claim 11,
Shute et al. disclose the clamp apparatus of claim 10, wherein the body further comprises a cavity (therein) formed in the body through which the slide bar extends.
With regard to claim 12,
Shute et al. disclose the clamp apparatus of claim 11, wherein the driving lever is located within the cavity (19).
With regard to claim 13,
Shute et al. disclose the clamp apparatus of claim 10, wherein when the trigger handle is engaged with the driving lever to frictionally engage the slide bar, the driving lever pulls the slide bar in a first direction such that the first jaw and the second jaw are moved closer together (see paragraph 53).
With regard to claim 14,
Shute et al. disclose the clamp apparatus of claim 10, further comprising a braking lever (46) having an aperture through which the slide bar extends, the braking lever movable between a first position in which there is substantially no frictional engagement with the slide bar and a second position in which the braking lever is frictionally engaged with the slide bar (see paragraph 54).
With regard to claim 15,
Shute et al. disclose the clamp apparatus of claim 14, wherein the braking lever rotates about a pivot point at substantially the middle of the braking lever to move between the first position and the second position (see paragraph 54).
With regard to claim 16,
Shute et al. disclose the clamp apparatus of claim 14, further comprising: a brake release button, wherein actuation of the brake release button causes the braking lever to move from the second position to the first position; and a spring that biases the braking lever in the second position (see paragraph 54).
With regard to claim 17,
Shute et al. disclose the clamp apparatus of claim 10, wherein the trigger handle is pivotally coupled to the body and a spring biases the trigger handle in the first position, such that the trigger handle and the slide bar are oriented at a first acute angle in relation to one another (see paragraph 53).
With regard to claim 18,
Shute et al. disclose the clamp apparatus of claim 17, wherein the spring is compressed while the trigger handle is in the locked position and the trigger handle and the slide bar are oriented at a second acute angle in relation to one another, wherein the first acute angle is greater than the second acute angle (see figures).
With regard to claim 19,
Shute et al. disclose the clamp apparatus of claim 10, wherein the locking mechanism comprises a sliding tab movable between a first position to release the trigger handle and a second position to lock the trigger handle (see paragraph 54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2012/0193853, 9289884.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879